 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7        LYNNE GARDNER and BRET
          GARDNER, husband and wife,                NO. 2:19-CV-0207-TOR
 8
                                 Plaintiffs,       ORDER GRANTING DEFENDANT’S
 9                                                 MOTION FOR SUMMARY
              v.                                   JUDGMENT
10
          WELLS FARGO BANK, NA,
11
                                 Defendant.
12

13           BEFORE THE COURT is Defendant’s Motion for Summary Judgment

14   (ECF No. 59). This matter was submitted for consideration with telephonic oral

15   argument on July 8, 2021. Sarah N. Harmon appeared on behalf of Plaintiffs and

16   Catharine M. Morisset appeared on behalf of Defendant. The Court has reviewed

17   the record and files herein, considered the parties’ oral arguments, and is fully

18   informed. For the reasons discussed below, Defendant’s Motion for Summary

19   Judgment (ECF No. 59) is GRANTED.

20   //


           ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
           JUDGMENT ~ 1
 1                                      BACKGROUND

 2         This case concerns alleged workplace discrimination and wage violations

 3   that Plaintiff Lynne Gardner experienced during her hiring process and

 4   employment with Defendant Wells Fargo between June 2016 and August 2017.

 5   ECF No. 1. The following facts are not in dispute except where noted. Plaintiff

 6   began working for Defendant in 2001 and has been employed in various capacities,

 7   including Service Manager (2001–2004), Floating Financial Center Manager

 8   (2004–2006), Store Manager (2006–2011), and Community Relations Officer

 9   (2011–2015). ECF No. 63 at 2, ¶¶ 2–8. In January 2016, Plaintiff 1 and her spouse,

10   Plaintiff Bret Gardner, moved to Washington following Mr. Gardner’s transfer of

11   employment. Id. at 3, ¶ 11. In June 2016, Plaintiff applied for a position as a

12   Wells Fargo Home Mortgage Consultant (“HMC”) at the Kennewick, Washington

13   branch. Id. at 6, ¶ 28; 72 at 1, ¶ 1.

14         Plaintiff was offered a position as a Junior HMC on July 28, 2016. ECF No.

15   63 at 8, ¶ 44. Junior HMCs work with more senior HMCs to develop sales skills

16   and referral partners, and to provide opportunities for partnerships with the senior

17

18
     1
           For the purposes of this Order, “Plaintiff” refers to Plaintiff Lynne Gardner,

19   as her claims are the primary focus of this litigation. The Court will refer to

20   Plaintiff Bret Gardner as “Mr. Gardner.”



         ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
         JUDGMENT ~ 2
 1   HMC to service existing referral partners. Id. at 5, ¶ 21. “Senior HMC” is not an

 2   official job title at Wells Fargo. Id. at ¶ 22. Rather, Defendant appears to use the

 3   term to describe the training relationship between a Junior HMC and an HMC.

 4   Generally, an existing HMC requests to hire a specific individual as a Junior. Id. at

 5   ¶ 23. That was not the case with Plaintiff; she applied for an HMC position

 6   directly. Id. at 6, ¶ 28.

 7          As part of her hiring process, Plaintiff interviewed with a Wells Fargo

 8   recruiter and David Griffith, who was the Kennewick Branch Manager at the time.

 9   Id. at ¶¶ 29–30. Mr. Griffith understood Plaintiff did not have any prior experience

10   selling mortgages, nor did she have any local contacts in the real estate community

11   as she and Mr. Gardner were moving from Virginia. Id. at ¶ 30. Consequently,

12   Mr. Griffith believed initially pairing Plaintiff with a more-senior HMC who

13   would “show her the ropes, help her meet referrals, and help her build her

14   network” was the best way to help Plaintiff succeed as an HMC. Id. at 7, ¶ 37.

15   Mr. Griffith also contacted the Kennewick banking-side Branch Manager to see if

16   they had any banking positions available for Plaintiff. Id. at ¶ 33. Plaintiff was

17   unaware Mr. Griffith inquired about banking-side positions nor did she apply for a

18   banking-side position. ECF No. 72 at 2, ¶ 3.

19          Based on his belief that Plaintiff would be more successful in a Junior/senior

20   HMC arrangement, Mr. Griffith approached Kyle Purdy, an existing HMC, to see


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 3
 1   if he would consider taking Plaintiff as his junior. ECF No. 63 at 7, ¶ 38.

 2   However, Mr. Purdy had not yet met the minimum production levels required by

 3   Defendant’s policies to take on a Junior HMC, so Mr. Griffith sought permission

 4   from Kade Lyons, the Area Manager, and Jonathan Taylor, the Vice-President

 5   Regional Sales Manager. Id. at 8, ¶ 42. The request was approved, and Plaintiff

 6   began her employment term in August 2016. ECF Nos. 72 at 3, ¶ 8; 80 at 4. The

 7   parties dispute Plaintiff’s exact start date. Id.

 8         Pursuant to Defendant’s compensation policy, all HMCs began at a

 9   guaranteed advance hourly rate of pay for a set period. ECF No. 63 at 10, ¶ 58.

10   The individual hourly rate and duration of the guaranteed period varied based on

11   an HMC’s skills, qualifications, anticipated sales acumen, and any wage

12   negotiations. Id. at 11, ¶ 60. During the guaranteed advance period, HMCs would

13   receive credit for commissions earned on funded loans, but they would not receive

14   a commission payment until the commission credits exceeded their guaranteed

15   advance. Id. at ¶ 59. If an HMC did not generate enough loans to meet their

16   guaranteed advance, no deficit would carry over into the next pay period because

17   their rate of pay was “guaranteed.” Id. at ¶ 62. After the guaranteed advance

18   period ended, all HMCs reverted to the same “regular advance” rate of pay. Id. at

19   ¶ 61. If an HMC was unable to fund enough loans to cover the regular advance,

20   the deficit would be carried over into the next pay period. Id. at ¶ 63.


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 4
 1         Under a Junior/senior HMC agreement, the Junior HMC was eligible to

 2   receive a percentage of the HMC’s commission. See ECF No. 60 at 45. Plaintiff

 3   and Mr. Purdy signed a Junior/senior HMC Agreement on September 23, 2016.

 4   ECF No. 63 at 10, ¶ 55. Per the terms of the agreement, any loans Plaintiff

 5   generated would be registered under Mr. Purdy’s ID number and he would split

 6   75% of the commission for those loans with Plaintiff. Id. at ¶ 56. Plaintiff alleges

 7   she was not credited for certain loans she generated, and thus, was not paid her

 8   earned commissions. Id. at 11, ¶ 64; at 12, ¶ 68; at 15, ¶ 87. Defendant disputes

 9   that Plaintiff was entitled to commissions, arguing she never exceeded her

10   advances to earn the additional compensation. Id. at 11–12, ¶¶ 64–71; at 19, ¶ 121.

11   Plaintiff claims Mr. Purdy attempted to pay her $800 in cash for the uncredited

12   commissions as part of a “stacking scheme.” Id. at 14, ¶ 81; ECF No. 71 at 14.

13         Sometime in January or early February 2017, Plaintiff discussed the cash

14   commission situation with several other employees, and eventually Mr. Lyons

15   contacted Human Resources (“HR”) to investigate Plaintiff’s concerns. Id. at 14–

16   15, ¶¶ 83–94. HR investigated the situation and ultimately recommended the cash

17   be returned to Mr. Purdy and that he be coded as ineligible for rehire following his

18   resignation. Id. at 16, ¶¶ 97, 101; at 20, ¶ 125. After raising concerns about the

19   cash commission, Plaintiff alleges she was subjected to hostility, harassment, and

20   retaliation. ECF No. 72 at 9, ¶ 27. In July 2017, Plaintiff requested an HR


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 5
 1   Advisor consultation about “inappropriate behavior and concerns.” ECF No. 63 at

 2   18, ¶ 115. During her discussion with the HR Advisor, Plaintiff complained of the

 3   cash-paid commission, alleged age discrimination, harassment, and retaliation, and

 4   Defendant’s hiring process. Id. at 19, ¶ 117; ECF No. 72 at 9, ¶ 25. HR conducted

 5   an investigation into Plaintiff’s concerns but was unable to substantiate any of

 6   Plaintiff’s claims. ECF No. 63 at 20, ¶¶ 123–124.

 7          Defendant disputes that Plaintiff was subjected to harassment, hostility, and

 8   retaliation, or that Defendant violated its own hiring process. ECF No. 59 at 2.

 9   Defendant does not appear to dispute that Mr. Griffith made age-related comments

10   to Plaintiff during her interview and employment tenure. ECF No. 63 at 6, ¶ 31; at

11   10, ¶¶ 53–54. Rather, Defendant disputes that the comments rise to the level of

12   age discrimination. ECF No. 78 at 5. Defendant further disputes that Plaintiff

13   suffered intentional infliction of emotional distress because she seeks only “garden

14   variety” emotional distress and has not produced any medical or mental health

15   records. ECF No. 63 at 20, ¶ 126. Finally, Defendant disputes that Mr. Gardner

16   suffered any loss of consortium because Plaintiff was not a victim of a legal wrong.

17   ECF No. 59 at 16.

18          Defendant seeks summary judgment on each of Plaintiff’s claims as well as

19   Mr. Gardner’s claim for loss of consortium.

20   //


          ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
          JUDGMENT ~ 6
 1                                      DISCUSSION

 2      I.      Legal Standard

 3           The Court may grant summary judgment in favor of a moving party who

 4   demonstrates “that there is no genuine dispute as to any material fact and that the

 5   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

 6   on a motion for summary judgment, the court must only consider admissible

 7   evidence. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002). The

 8   party moving for summary judgment bears the initial burden of showing the

 9   absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S.

10   317, 323 (1986). The burden then shifts to the non-moving party to identify

11   specific facts showing there is a genuine issue of material fact. See Anderson v.

12   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “The mere existence of a scintilla

13   of evidence in support of the plaintiff’s position will be insufficient; there must be

14   evidence on which the jury could reasonably find for the plaintiff.” Id. at 252.

15           For purposes of summary judgment, a fact is “material” if it might affect the

16   outcome of the suit under the governing law. Id. at 248. Further, a dispute is

17   “genuine” only where the evidence is such that a reasonable jury could find in

18   favor of the non-moving party. Id. The Court views the facts, and all rational

19   inferences therefrom, in the light most favorable to the non-moving party. Scott v.

20   Harris, 550 U.S. 372, 378 (2007). Summary judgment will thus be granted


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 7
 1   “against a party who fails to make a showing sufficient to establish the existence of

 2   an element essential to that party’s case, and on which that party will bear the

 3   burden of proof at trial.” Celotex, 477 U.S. at 322.

 4         A.     Evidentiary Objections

 5         Both parties object to certain evidence presented in the record. ECF No. 71

 6   at 3–4; see generally, ECF No. 80. Admissibility of evidence on summary

 7   judgment is focused on content, not form; thus, inadmissible forms of evidence

 8   may be considered at summary judgment if they can be presented in admissible

 9   forms at trial. Fraser v. Goodale, 342 F.3d 1032, 1036–37 (9th Cir. 2003). The

10   Court finds the objected-to evidence can be presented in admissible forms at trial,

11   such as direct testimony. Therefore, it is unnecessary to make any evidentiary

12   rulings on the specific pieces of evidence at this time.

13         B.     Claim One—Age Discrimination

14         Defendants move for summary judgment on Plaintiff’s age discrimination

15   claim on the grounds that Plaintiff cannot meet her burden of establishing a prima

16   facie case. ECF No. 59 at 4. Plaintiff argues she was singled out and treated

17   differently because of her age during her hiring process. ECF No. 71 at 5.

18         The Washington Law Against Discrimination (“WLAD”) prohibits

19   employers from discriminating against employees based on protected

20   characteristics, such as age. RCW 49.60.010. Washington courts have adopted the


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 8
 1   evidentiary burden-shifting framework outlined in McDonnell Douglas for

 2   evaluating discrimination claims. Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas

 3   Cty., 189 Wash. 2d 516, 527 (2017). In the context of age discrimination, a

 4   plaintiff must first establish a prima facie case by demonstrating (1) she was within

 5   the statutorily protected age group, (2) she applied and was qualified for the job for

 6   which the employer was seeking applicants, (3) she was rejected for the position

 7   despite being qualified, and (4) after the rejection, the position went to a

 8   significantly younger applicant. Kirby v. City of Tacoma, 124 Wash. App. 454,

 9   466 (2004).

10         Once a plaintiff establishes a prima facie case, the burden shifts to the

11   defendant who must “articulate a legitimate, nondiscriminatory reason for the

12   adverse employment action.” Id. (quotations and citation omitted). If the

13   defendant meets its burden, the plaintiff must “produce sufficient evidence

14   showing that the defendant's alleged nondiscriminatory reason for the adverse

15   employment action was a pretext.” Id. (citation omitted). Here, the parties’

16   dispute focuses on whether the delay in hiring Plaintiff constituted an adverse

17   employment action and whether Defendant acted with a discriminatory motive.

18         Plaintiff claims she suffered an adverse employment action when her hiring

19   timeline, which took approximately six weeks, exceeded Defendant’s standard

20   hiring timeframe. ECF No. 71 at 6. To support her allegations, Plaintiff compares


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 9
 1   her hiring process to two other applicants, Vanessa Gutierrez and Hanadie

 2   Morrison, who were hired around the same time as Plaintiff.

 3         Plaintiff submitted an application for an HMC position in June 2016. ECF

 4   Nos. 63 at 6, ¶ 28; 72 at 1, ¶ 1. Plaintiff then met with Mr. Griffith for an informal

 5   interview sometime later in June 2016. Id. Mr. Griffith provided Plaintiff with an

 6   HMC interview guide, which she completed and returned to him. ECF Nos. 72 at

 7   1–2, ¶¶ 1–2. Mr. Griffith passed Plaintiff’s information to a Wells Fargo recruiter

 8   who subsequently interviewed Plaintiff on June 17, 2016. ECF No. 63 at 6, ¶ 29.

 9   Plaintiff was offered a position on July 28, 2016. Id. at 8, ¶¶ 43–44.

10         Plaintiff alleges Ms. Gutierrez and Ms. Morrison were hired more quickly

11   during the same timeframe in which Plaintiff’s application was pending. ECF No.

12   71 at 8. Plaintiff seems to imply the alleged quicker hiring process was because

13   the two women were younger than Plaintiff. Id. However, Plaintiff’s allegations

14   are not supported by the record. First, Plaintiff claims, without evidence, that Ms.

15   Morrison applied and was hired on June 2, 2016. ECF No. 72 at 3–4, ¶ 9. It

16   appears Plaintiff arrives at this conclusion based on her contention that Mr.

17   Griffith’s testimony did not provide a date or timeframe for Ms. Morrison’s

18   application. Id. at 4, ¶ 10. However, Plaintiff’s own evidence contradicts her

19   assertion. Mr. Griffith testified that he believed Ms. Morrison’s application

20   process took “[p]robably three weeks to a month.” ECF No. 73 at 15. Plaintiff


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 10
 1   also contends, without evidence, that Ms. Gutierrez was interviewed and hired on

 2   June 6, 2016. ECF No. 72 at 4, ¶ 12. However, Mr. Griffith testified that, more

 3   than a month before Ms. Gutierrez was offered the position, an existing HMC

 4   indicated he wished to bring on Ms. Gutierrez as his Junior HMC. ECF No. 63 at

 5   5, ¶ 25. Thus, the evidence shows Ms. Gutierrez’s and Ms. Morrison’s hiring

 6   processes took approximately one month, not one day as Plaintiff alleges.

 7         To explain the two-week longer hiring process for Plaintiff, Defendant

 8   provides several legitimate, non-discriminatory reasons. First, according to Mr.

 9   Griffith, any candidate’s application process, from submission to start date, varied

10   depending on local branch needs, availability of applicants for interviews,

11   management schedule availability, and other factors. ECF No. 60 at 3, ¶ 6. There

12   is no evidence that Defendant followed an established or standard hiring

13   timeframe. Second, Mr. Griffith took a week-long vacation during Plaintiff’s

14   application period. ECF No. 63 at 7, ¶ 35. Additionally, he took time to consider

15   other positions for Plaintiff that might be more suitable based on her prior work

16   experience. ECF No. 60 at 6, ¶ 11. Finally, Mr. Griffith had to obtain approval

17   from upper management before he could offer Plaintiff a position. ECF No. 63 at

18   8, ¶ 42. While the delay may have caused Plaintiff frustration or inconvenience, it

19   is insufficient to establish an adverse employment action for the purposes of age

20   discrimination.


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 11
 1         Regarding Ms. Gutierrez’s and Ms. Morrison’s age and experience, Plaintiff

 2   seems to imply that because both women were “young” and “right out of college,”

 3   they were less qualified than Plaintiff. ECF No. 72 at 3–4, ¶ 9; at 4, ¶ 12. First,

 4   the evidence indicates Ms. Morrison was the only one “right out of college;” there

 5   is nothing in the record to indicate Ms. Gutierrez was also a recent college

 6   graduate. See ECF No. 73 at 15. Next, when asked directly whether either

 7   individual had sales experience, Mr. Griffith could not recall if Ms. Morrison had

 8   prior experience. Id. There is no evidence in the record, such as Ms. Morrison’s

 9   résumé, to prove she lacked experience. As to Ms. Gutierrez, who applied and was

10   hired as a Junior HMC, Mr. Griffith indicated prior experience was not a concern

11   with Junior HMCs because any risk was mitigated by the pairing with a senior

12   HMC. Id. at 18.

13         Moreover, Plaintiff’s allegation that Ms. Morrison “was less qualified than

14   [Plaintiff] for an HMC position” is overcome by Defendant’s preference for

15   candidates that had local referral contacts. Mr. Griffith, who was the initial

16   decision-maker with respect to hiring new HMCs, indicated he particularly valued

17   an applicant with a local network because “most mortgage sales come from local

18   referral sources—typically realtors” and because “[a]n HMC without existing

19   connections to local realtors or other referral sources in the area are at a significant

20   disadvantage.” ECF No. 60 at 3–4, ¶ 7. Ms. Morrison was ultimately hired as an


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 12
 1   HMC because she grew up in the area, had local contacts, and demonstrated a

 2   “drive” to make connections with local realtors. Id. at 5, ¶ 9. Plaintiff did not have

 3   any local contacts or submit additional materials demonstrating an ability or

 4   willingness to make local connections. ECF No. 63 at 6, ¶ 30.

 5         Finally, Plaintiff claims Mr. Griffith made agist comments that give rise to

 6   an inference of discrimination. ECF No. 71 at 9. The first such comment

 7   allegedly occurred during Plaintiff’s informal interview with Mr. Griffith. Id.

 8   After learning of Plaintiff’s experience with Wells Fargo dating back to 2001, Mr.

 9   Griffith commented, “Oh really. That’s a long time. You don’t look that old.”

10   ECF No. 63 at 6, ¶ 31. The two other alleged comments occurred during

11   Plaintiff’s employment and were related to Plaintiff’s learning and understanding

12   of Defendant’s computer system. Id. at 10, ¶¶ 53–54. Plaintiff does not allege

13   those two comments contributed to her hiring delay but appears to offer them as

14   circumstantial evidence.

15         Defendant does not dispute that Mr. Griffith made any of the comments but

16   argues the comments are insufficient to establish age discrimination because the

17   comments were “stray remarks” unrelated to the alleged adverse employment

18   action. ECF No. 78 at 5. In the Ninth Circuit, a nexus to the adverse employment

19   action is not always necessary. Hartung v. Cae Newnes, Inc., 229 F. Supp. 2d

20   1093, 1100 (D. Or. 2002). However, courts that have found evidence of


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 13
 1   discrimination unrelated to the challenged employment action have done so where

 2   the discriminatory comments were egregious or, when taken conjunctively, paint a

 3   picture of an improper motive. See id.

 4          Here, Mr. Griffith’s comments were not egregious, nor do they depict

 5   improper motive when viewed collectively. While inappropriate, Mr. Griffith’s

 6   comments are more akin to stray remarks, particularly where Plaintiff has failed to

 7   provide additional evidence of age discrimination. When a stray remark is “uttered

 8   in an ambivalent manner” and not directly tied directly to the adverse action, it “is

 9   insufficient to create an inference of discriminatory motive.” Id. (quoting Merrick

10   v. Farmers Ins. Group, 892 F.2d 1434, 1438–39 (9th Cir. 1990) (internal brackets

11   omitted).

12          Viewing the evidence is the light most favorable to Plaintiff, no reasonable

13   jury could conclude Plaintiff suffered an adverse employment action because of

14   her age or that Defendant acted with a discriminatory motive. Her hiring

15   timeframe was merely two weeks longer than her proffered comparators,

16   Defendant offered legitimate, non-discriminatory reasons for the delay, and

17   Plaintiff failed to assert sufficient evidence that would give rise to an inference of

18   age discrimination. Defendant is entitled to summary judgment on Plaintiff’s age

19   discrimination claim.

20   //


          ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
          JUDGMENT ~ 14
 1         C.     Claim Two—Equal Pay Act

 2         Defendant seeks summary judgment on Plaintiff’s claim under

 3   Washington’s Equal Pay Act (“EPA”), RCW 49.58 et seq., on the grounds that

 4   Plaintiff cannot demonstrate a gender-based pay difference. ECF No. 59 at 8.

 5   Plaintiff alleges a male colleague, Derek Robinson, was paid twice as much as

 6   Plaintiff for similar job duties. ECF No. 71 at 11–12.

 7         As an initial matter, it appears the parties continue to dispute whether

 8   Plaintiff’s claim is brought under the current version of the statute as amended in

 9   2018 (RCW 49.58.020) or the pre-amendment version (RCW 49.12.175). See ECF

10   Nos. 59 at 8; 71 at 9–10. Plaintiff’s EPA claim was previously scrutinized in the

11   Court’s Order Partially Granting Motion to Dismiss. ECF No. 22. Defendant

12   moved to dismiss the claim, arguing the expanded remedies under the 2018

13   amendment could not be applied retroactively. ECF No. 14 at 6. The Court

14   disagreed, finding the expanded remedies under the 2018 amendment were

15   remedial in nature, and Plaintiff was not attempting to state a claim for one of the

16   newly created substantive rights; therefore, RCW 49.58.020 could be applied

17   retroactively to Plaintiff’s claim. ECF No. 22 at 6–7. Consequently, Plaintiff’s

18   EPA claim and related remedies are properly raised under RCW 49.58.020.

19         Washington’s EPA parallels its federal counterpart. Adams v. Univ. of

20   Washington, 106 Wash. 2d 312, 317 (1986). Decisions interpreting the federal act


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 15
 1   may be helpful. Hudon v. W. Valley Sch. Dist. No. 208, 123 Wash. App. 116, 124

 2   (2004). “The act is broadly remedial. And we construe it to fulfill the underlying

 3   purpose of the legislature, which was to sweep away outmoded inequities and

 4   assure women equal pay for equal work.” Id. A plaintiff must demonstrate a

 5   prima facie case by showing men and women received different pay for equal

 6   work. Id. (citation omitted). Employees are equally employed if “the individuals

 7   work for the same employer, the performance of the job requires similar skill,

 8   effort, and responsibility, and the jobs are performed under similar working

 9   conditions. Job titles alone are not determinative of whether employees are

10   similarly employed.” RCW 49.58.020(2).

11         If a plaintiff successfully proves a prima facie case, the burden shifts to the

12   employer to prove the pay difference is justified under a statutory exception.

13   Hudon, 123 Wash. App. at 124 (citation omitted). The sole defense is that the

14   wage disparity is “based in good faith on a bona fide job-related factor or factors.”

15   Id. The employer bears the burden of proof for this defense. RCW

16   49.58.020(3)(e). Generally, an employer’s reliance on a job-related factor is a

17   question of fact. Hudon, 123 Wash. App. at 124.

18         Here, Plaintiff alleges Derek Robinson applied for, and was hired in March

19   2017, as an HMC with an initial guaranteed advance hourly rate of $34.62 per hour

20   for 10 pay periods. ECF No. 72 at 5, ¶ 14. After the end of the initial guaranteed


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 16
 1   advance period, Mr. Robinson’s hourly rate reverted to $12 per hour, which was

 2   the standard hourly rate that applied to all HMCs after the initial guaranteed

 3   advance period. ECF No. 59 at 9. Plaintiff’s guaranteed advance hourly rate when

 4   she began as a Junior HMC was $16.16 for 12 pay periods. ECF No. 72 at 5–6, ¶

 5   17. Plaintiff’s hourly rate also reverted to $12 per hour after her initial guaranteed

 6   advance period. ECF No. 63 at 11, ¶ 61.

 7         The Ninth Circuit does not explicitly require a comparator to establish a

 8   prima facie case for an EPA claim; however, if one is provided, courts closely

 9   scrutinize the specifically chosen comparator “to determine its usefulness.” Hein

10   v. Oregon College of Educ., 718 F.2d 910, 916 (9th Cir. 1983) (citation omitted).

11   The Court does not find Plaintiff’s chosen comparator particularly useful. Mr.

12   Robinson was initially hired as an HMC whereas Plaintiff was initially hired as a

13   Junior HMC. ECF No. 63 at 18, ¶ 111; at 8, ¶ 44. Plaintiff asserts it is a question

14   of fact as to whether Mr. Robinson is a proper comparator, yet she does not allege

15   any facts as to how her position as a Junior HMC is equal to Mr. Robinson’s

16   position as an HMC. ECF No. 71 at 11.

17         Conversely, the evidence suggests the positions and their duties were not

18   equal. In particular, the Junior HMC/PMB Agreement describes a senior HMC’s

19   duties to include providing “sales coaching to the Junior HMC/PMB,” providing

20   assistance “in developing referral partners,” and the option of partnering “with the


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 17
 1   Junior HMC/PMB to service existing referral partners established by the senior

 2   HMC/PMB.” ECF No. 62 at 39. While both positions perform similar duties in

 3   that they service and generate mortgages, the additional training duties required of

 4   a senior HMC equate to greater responsibilities, and also imply a dependent

 5   relationship between the Junior and senior HMC. Thus, the work performed is not

 6   equal. Plaintiff also claims a reasonable jury could find she and Mr. Robinson had

 7   comparable qualifications, but Plaintiff does not provide any evidence to support

 8   her claim. ECF No. 71 at 11.

 9         Defendant offers another comparator, Dan O’Neill, who was hired in

10   September 2016 as a Junior HMC, the same position to which Plaintiff was hired

11   two months earlier. ECF No. 63 at 9, ¶ 50. Mr. O’Neill was offered the position

12   with a guaranteed rate of $16.16 per hour for 12 pay periods, the same rate of pay

13   offered to Plaintiff. Id., at 8, ¶ 44. Plaintiff did not address Mr. O’Neill as a

14   comparator in her response. Based on the evidence, the Court finds Plaintiff has

15   failed to establish a prima facie case because she cannot demonstrate she was paid

16   less than similarly employed male colleagues solely because of her gender.

17         The Court’s inquiry could end here, but for clarity, the Court will address

18   Defendant’s proffered reasons for the pay disparity. Defendant claims it had a

19   legitimate business justification for its decision to pay Mr. Robinson a higher

20   wage, specifically Mr. Robinson’s sales experience and connections with local


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 18
 1   realtors for referrals. ECF No. 59 at 9. According to Mr. Griffith, Mr. Robinson

 2   was referred by his friend, Jamin Clark, the highest performing HMC in the

 3   Kennewick Mortgage Branch. ECF No. 63 at 17, ¶ 103. Mr. Clark had been

 4   trying to convince Mr. Robinson to leave his sales position with Under Armor in

 5   Utah for quite some time. Id. at ¶¶ 104–105 Mr. Griffith stated that Mr.

 6   Robinson’s parents were top-performing realtors in the Tri-Cities and Mr. Griffith

 7   understood they would refer most, if not all, of their mortgage clients to Mr.

 8   Robinson. Id. Additionally, Mr. Griffith understood Mr. Robinson to have

 9   relationships with other relators in the area due to his parents’ careers. Id. at ¶ 107.

10   Mr. Griffith thought Mr. Robinson’s connections would be “incredibly valuable”

11   and was also “impressed” by his high-level sales experience. ECF No. 60 at 10, ¶

12   20. Mr. Griffith reported that Mr. Lyons and Mr. Taylor were also “extremely

13   excited about [Mr. Robinson’s] qualifications.” Id. at 11, ¶ 20.

14         The sole grounds for Plaintiff’s challenge to Defendant’s proffered

15   legitimate business justifications for the pay disparity is that Mr. Robinson had

16   sales experience but not banking experience while Plaintiff had both banking and

17   sales experience. ECF No. 71 at 11–12. However, banking experience was not

18   one of the qualifications Mr. Griffith looked for in HMC candidates. See ECF No.

19   63 at 4, ¶ 16. Moreover, Plaintiff’s claim that she had sales experience is

20   unsupported by any evidence. Despite alleging multiple times that questions of


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 19
 1   fact exist as to why Defendant paid Mr. Robinson a higher wage, Plaintiff has

 2   failed to allege any additional facts to overcome Defendant’s legitimate business

 3   justifications.

 4          The Court finds Mr. Robinson’s pay difference was “based in good faith on

 5   a bona fide job-related factor or factors.” RCW 49.58.020(3). Plaintiff did not

 6   demonstrate any connections to local realtors, which was a concern raised by Mr.

 7   Griffith during his initial review of Plaintiff’s application. ECF No. 60 at 6, ¶ 11.

 8   Moreover, it is undisputed that another male colleague, Mr. O’Neill, was paid the

 9   same wages as Plaintiff for the same position. Judging the evidence in the light

10   most favorable to Plaintiff, a jury could not properly find that Defendant

11   discriminated against Plaintiff based on her gender. Defendant is entitled to

12   summary judgement on Plaintiff’s EPA claim.

13          D.     Claim Three—Failure to Pay Wages Owed

14          Defendant moves for summary judgment on Plaintiff’s claim for failure to

15   pay wages owed pursuant to RCW 49.52.050(2) on the grounds that Plaintiff did

16   not earn sufficient commissions to exceed her advance and was therefore owed no

17   additional compensation. ECF No. 59 at 11. Plaintiff alleges she was entitled to

18   commission payments for loans she generated and entitled to reimbursements for

19   various work-related expenses. ECF No. 71 at 13, at 16.

20          Under Washington law, an employer is guilty of a misdemeanor if it


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 20
 1   willfully and intentionally withholds an employee’s wages. RCW 49.52.050(2).

 2   Plaintiff claims she was owed wages in the form of commissions for loans she

 3   originated between August 2016 and March 2017. ECF No. 71 at 13. It is unclear

 4   precisely to which loans Plaintiff believes she is entitled a commission, as her

 5   Complaint and current briefing offer differing dates and quantities. Compare ECF

 6   No. 1 at 6, ¶ 3.16 (alleging Plaintiff generated two loans in November and

 7   December 2016, and an another two in January 2017) with ECF No. 71 at 13

 8   (claiming Plaintiff closed two loans on her own, but listing “one in November, one

 9   in December, and four in February” as well as “assisting Mr. Purdy with several of

10   his loans”). Plaintiff describes, at length, a “stacking” scheme, which she believes

11   is the reason she was not properly credited for loans. ECF No. 71 at 12–16.

12   Plaintiff alleges the stacking scheme was used at the Kennewick branch as a way

13   to “game” the commission system. Id. However, the evidence in the record

14   demonstrates that Plaintiff simply never generated enough loans to achieve a

15   commission payment above her regular compensation.

16         To illustrate, Defendant’s Home Mortgage Incentive Compensation Plan for

17   Home Mortgage Consultants and Private Mortgage Bankers (the “Compensation

18   Plan”) provided that new HMCs received a guaranteed “draw” or advance towards

19   commissions. ECF No. 63 at 10, ¶¶ 57–58. New hires were paid an hourly

20   “guaranteed advance” for a predetermined number of pay periods. Id. at ¶ 58.


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 21
 1   During that period, HMCs would earn credit towards commissions for any loans

 2   funded but would not receive compensation beyond their “guaranteed advance”

 3   until the earned commission exceeded the guaranteed advance. Id. at 11, ¶ 59. At

 4   the expiration of the guaranteed advance period, HMCs received a “regular

 5   advance.” Id. at ¶ 61. If an HMC did not generate enough loans to meet the

 6   regular advance amount, any deficiency would carry over into the next pay period.

 7   Id. at ¶ 63. Conversely, deficits incurred during the guaranteed advance period did

 8   not carry over to the next pay period. Id. at ¶ 62.

 9         In addition to the regular Compensation Plan, Plaintiff executed a Junior

10   HMC/PMB Agreement with senior HMC, Kyle Purdy, on September 23, 2016. Id.

11   at 10, ¶ 55. Under the Agreement, all loans generated by Plaintiff would be

12   registered under Mr. Purdy’s ID. Id. at ¶ 56. Mr. Purdy would then split 75% of

13   the commissions earned on Plaintiff’s loans with Plaintiff. Id. Plaintiff alleges she

14   funded two loans in November and December 2016, but she did not receive credit

15   or commission for either. Id. at 11, ¶ 64, at 12, ¶ 68. Plaintiff claims that after she

16   approached Mr. Purdy about the November and December 2016 loans, he

17   attempted to pay her in cash by sliding an envelope containing $800 under her

18   office door. ECF No. 63 at 14, ¶ 81.

19         Plaintiff alleges the cash commission payout was part of the office-wide

20   “stacking scheme.” ECF No. 72 at 6, ¶ 19. According to Plaintiff, an “HMC and


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 22
 1   HMC Jr. would record commissions and sales under one lender, and pay out splits

 2   in cash to give each lender a higher commission.” Id. Plaintiff contends “Mr.

 3   Griffith testified that he heard several complaints over the years of cash

 4   commissions and stacking between Jr/Sr HMCs, but did not investigate.” Plaintiff

 5   mischaracterizes Mr. Griffith’s testimony. When asked if he heard “that cash

 6   commissions were being exchanged,” he responded that he had not, he had only

 7   heard “gossip.” ECF No. 73 at 22. Mr. Griffith indicated he did not “do any

 8   research” into the issue because “there was no evidence” and he was hearing about

 9   the issue “from a third-party.” Id. When asked whether he had been informed by

10   the prior branch manager of any cash commission complaints, Mr. Griffith

11   indicated there had not been any complaints. Id. at 23. Plaintiff also implies Mr.

12   Griffith acknowledged “other side cash exchange agreements” in a conversation

13   with an HR representative. ECF No. 72 at 6, ¶ 19. However, the HR interview

14   notes indicate Mr. Griffith learned of the other side agreements from Plaintiff.

15   ECF No. 73 at 42.

16         As further evidence of the stacking scheme, Plaintiff alleges Mr. Griffith

17   removed at least four commission splits from her commission report at Mr. Purdy’s

18   request. ECF No. 72 at 7, ¶ 20. Plaintiff’s relied-upon evidence is not provided in

19   the record. See id. Moreover, other evidence presented by Plaintiff contradicts her

20   allegation. Specifically, the HR interview report suggests Mr. Griffith attempted to


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 23
 1   demonstrate how the commission system worked to Plaintiff by adding and

 2   removing loans in the commission tracking system. ECF No. 73 at 44. Mr.

 3   Griffith stated he tried to show Plaintiff “a few times” how she needed to exceed

 4   the advance in order to receive commission payments. Id. Despite spending

 5   “hours” with Plaintiff to show her she was paid correctly (ECF No. 73 at 44),

 6   Plaintiff never understood the commission system. ECF No. 60 at 8, ¶ 16.

 7         With regard to the one loan Plaintiff claims for November 2016, Defendant

 8   asserts that even if Plaintiff had been credited for the highest of the two loans listed

 9   under Mr. Purdy’s ID for that month, she would have earned $801.56 in

10   commission, which was insufficient to exceed her guaranteed advance of

11   $3,512.10; therefore, she would not have been entitled to the $801.56 commission

12   payment. ECF No. 63 at 11, ¶¶ 65–66. Similarly, in December 2016, during

13   which Plaintiff claims she generated a loan, had Plaintiff received credit for the

14   highest loan listed on Mr. Purdy’s commission report, she would have earned

15   $1,157.33 in commission, which was below her $3,317.36 guaranteed advance;

16   therefore, she would not have been entitled to the commission payment. Id. at 12,

17   ¶¶ 69–70.

18         Plaintiff’s “stacking scheme” argument is unpersuasive, and it cannot

19   overcome the fact that she did not generate enough loans to earn any commission

20   payouts. Plaintiff’s argument that she was not credited for “a single loan” until


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 24
 1   March 2017 is equally unconvincing. ECF No. 71 at 13–14. In fact, Plaintiff’s

 2   commission report reflects credits for two loans in January 2017. ECF No. 79 at

 3   30. Plaintiff has failed to identify any evidence demonstrating she was entitled to

 4   loan credits that were not already reflected on her commission reports, nor has she

 5   identified any evidence demonstrating she exceeded her advances, and was

 6   therefore, entitled to commission payments.

 7            Finally, Plaintiff’s claim for reimbursements for travel and other expenses is

 8   baseless because she presents no evidence to substantiate her claims. ECF No. 71

 9   at 16.

10            Viewing the evidence in the light most favorable to Plaintiff, no reasonable

11   jury could find Plaintiff was entitled to commissions where she did not exceed her

12   advance. Defendant did not withhold wages from Plaintiff and is therefore entitled

13   to summary judgment on Plaintiff’s wage claim.

14            E.    Claim Four—Retaliation

15            Defendant moves for summary judgment on Plaintiff’s retaliation claim on

16   the grounds that raising concerns about unpaid commissions does not fall within

17   statutorily protected activity. ECF No. 59 at 13. It is unclear under which

18   authority Plaintiff seeks relief for her retaliation claim. Her Complaint does not

19   identify a specific source of authority. ECF No. 1 at 10, ¶¶ 6.1–6.4. However, her

20   Response identifies three different sources: RCW 49.46.100 under the Washington


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 25
 1   Minimum Wage Act, tort liability for violation of public policy, and the

 2   Washington Law Against Discrimination (“WLAD”), RCW 49.60 et seq. ECF No.

 3   71 at 16–17. Plaintiff relies on the legal standard under the WLAD, but Defendant

 4   briefed Plaintiff’s claim pursuant to the Washington Minimum Wage Act. ECF

 5   Nos. 71 at 17; 59 at 13.

 6         Defendant argues Plaintiff never asserted a minimum wage claim, nor is

 7   RCW 49.46 applicable to complaints regarding compensation contracts or

 8   commission plans; therefore, Plaintiff cannot raise a retaliation claim under RCW

 9   49.46. ECF No. 59 at 13. The Washington Minimum Wage Act prohibits

10   employers from discharging or “in any other manner discriminat[ing] against any

11   employee because such employee has made any complaint to his or her

12   employer . . . that the employer has violated” Washington’s minimum wage law.

13   RCW 49.46.100.

14         It is unclear whether this statutory provision creates a cause of action. Other

15   provisions in Washington law provide enforcement mechanisms for employment-

16   related retaliation. See, e.g., RCW 42.40.050; RCW 49.60.210. Where courts

17   have considered retaliation claims raised under the Minimum Wage Act, they have

18   done so via the public policy element of a wrongful discharge in violation of public

19   policy claim, not as a freestanding cause of action. See Hume v. American

20   Disposal Co., 124 Wash. 2d 656, 662 (1994); Thompson v. St. Regis Paper Co.,


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 26
 1   102 Wash. 2d 219, 226 (1984). Although Plaintiff mentioned employer liability

 2   for violation of public policy under the Minimum Wage Act, she did not brief the

 3   issue. ECF No. 71 at 16.

 4         In any event, Plaintiff relies on the legal standard for retaliation claims under

 5   the WLAD to support her claim. Id. at 17. Under the WLAD, “[i]t is an unfair

 6   practice for any employer . . . to discharge, expel, or otherwise discriminate against

 7   any person because he or she has opposed any practices forbidden by this chapter.”

 8   RCW 49.60.210(1). The provisions of the WLAD are to be construed liberally.

 9   RCW 49.60.020. A WLAD retaliation claim is analyzed under the McDonnell

10   Douglas evidentiary burden-shifting framework. Cornwell v. Microsoft Corp., 192

11   Wash. 2d 403, 411 (2018). A plaintiff must first establish a prima facie case by

12   showing “(1) the employee took a statutorily protected action, (2) the employee

13   suffered an adverse employment action, and (3) a causal link between the

14   employee’s protected activity and the adverse employment action.” Id. If the

15   plaintiff establishes a prima facie case, the burden shifts to the defendant who must

16   “articulate a legitimate, nondiscriminatory reason for the adverse employment

17   action.” Id. (internal quotation and citation omitted). If the defendant meets this

18   burden, the burden shifts back to the plaintiff to produce sufficient evidence that

19   the defendant’s reason was pretextual. Id.

20         Here, Plaintiff cannot demonstrate the first element of the prima facie case


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 27
 1   because she did not engage in statutorily protected activity. WLAD protects

 2   employees who oppose discriminatory practices based on a person’s sex, race,

 3   sexual orientation, and other protected characteristics. Id.; see also RCW

 4   49.60.030. Plaintiff alleges “her work environment became hostile” after raising

 5   concerns about Defendant’s commission policy. ECF No. 72 at 9, ¶ 27. It does

 6   not appear Plaintiff is attempting to assert a claim for a hostile work environment,

 7   which is a term of art and a separate cause of action from retaliation. See Francom

 8   v. Costco Wholesale Corp., 98 Wash. App. 845 (2000) (analyzing claims for

 9   retaliation and hostile work environment separately). Rather, it seems Plaintiff

10   uses the phrase to describe the actions she believes were retaliatory, namely, being

11   asked to work at a different office location, being subjected to harassing and

12   stalking phone calls and text messages from Mr. Griffith, and being denied a

13   promotion and book of business. ECF No. 72 at 9–10, ¶¶ 28–30.

14         The evidence Plaintiff relies upon is unpersuasive. Regarding her allegation

15   that she was forced to work from a different location, Plaintiff cites her own

16   statements made during an HR investigation, which indicate she could have

17   worked from a different location, not that she was required to. Id. at 9, ¶ 28 (citing

18   ECF No. 61 at 27). Plaintiff does not provide any other evidence demonstrating

19   she was forced to work at a different location. Next, Plaintiff again cites her own

20   statements from the HR investigation to support her contention she was harassed


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 28
 1   and stalked; she does not provide any of the alleged text messages or phone

 2   message transcripts. Id. at ¶ 29 (citing ECF No. 61 at 26–28). Notably, the HR

 3   investigator was unable to substantiate the allegations of misconduct against Mr.

 4   Griffith. ECF No. 63 at 20, ¶¶ 123–124. Finally, Plaintiff’s claim that she was

 5   denied a promotion and a book of business is unsupported by the evidence. ECF

 6   No. 72 at 10, ¶ 30. Mr. Griffith testified that Plaintiff was not assigned to a new

 7   senior HMC after Mr. Purdy left but became an HMC herself after her

 8   Junior/senior HMC agreement with Mr. Purdy terminated, and that any paperwork

 9   related to her new position would have been completed by HR. ECF No. 73 at 20.

10   Plaintiff does not provide any evidence to support her claim that “additional

11   paperwork of her promotion should have been completed, but never was.” ECF

12   No. 72 at 10, ¶ 30.

13         Viewing the evidence in the light most favorable to Plaintiff, no reasonable

14   jury could find Plaintiff raised complaints about discriminatory practices. Rather,

15   Plaintiff’s complaints related primarily to the alleged non-payment of

16   commissions. Even Plaintiff’s other complaints related to being forced to a new

17   location, receiving harassing text messages and phone calls, and the failure to

18   receive a promotion are unrelated to complaints about discriminatory practices as

19   contemplated by the WLAD anti-retaliation statute. Thus, Plaintiff has failed to

20   establish a prima facie case for retaliation. Defendant is entitled to summary


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 29
 1   judgment on Plaintiff’s retaliation claim.

 2         F.     Claim Five—Intentional Infliction of Emotional Distress

 3         Defendant moves for summary judgment on Plaintiff’s claim for intentional

 4   infliction of emotional distress (“IIED”) on the grounds that Plaintiff has never

 5   articulated outrageous conduct. ECF No. 59 at 14. Plaintiff claims the cash

 6   commission payment, Mr. Griffith’s treatment of Plaintiff, and the change in

 7   Plaintiff’s employment circumstances following her complaints all rise to the level

 8   of extreme and outrageous conduct. ECF No. 71 at 19–20.

 9         Washington courts require three elements to prove IIED: “(1) extreme and

10   outrageous conduct, (2) intentional or reckless infliction of emotional distress, and

11   (3) actual result to plaintiff of severe emotional distress.” Kloepfel v. Bokor, 149

12   Wash. 2d 192, 195 (2003) (citations omitted). Extreme and outrageous conduct is

13   that which is “so extreme in degree, as to go beyond all possible bounds of

14   decency, and to be regarded as atrocious, and utterly intolerable in a civilized

15   community.” Id. (citation omitted). It is not “mere insults, indignities, threats,

16   annoyances, petty oppressions, or other trivialities.” Id. While each of the three

17   elements are questions of fact, the court first decides the threshold issue of whether

18   “the conduct was sufficiently extreme to result in liability.” Spicer v. Patnode, 9

19   Wash. App. 2d 283, 292–93 (2019) (quotations and citation omitted).

20


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 30
 1         Plaintiff first alleges the cash-paid commission constitutes outrageous

 2   conduct. ECF No. 71 at 19. While such action may be unethical, no reasonable

 3   person could find it rises to the level of outrageous conduct that would trigger

 4   liability. Plaintiff next alleges Mr. Griffith’s conduct, specifically an incident in

 5   which he allegedly “screamed” at Plaintiff and “slammed his fist on her desk,” and

 6   his alleged harassment and electronic stalking, was outrageous. Id. at 20. Such

 7   behavior is certainly inappropriate; however, those isolated incidents are more akin

 8   to “mere insults, indignities, threats, annoyances, petty oppressions, or other

 9   trivialities.” See Spicer, 9 Wash. App. 2d at 297 (finding conduct that occurred

10   occasionally would not be actionable, but because the conduct at issue lasted for a

11   period of several months, it exceeded insults, indignities, threats, annoyances, petty

12   oppressions, or other trivialities). Moreover, Plaintiff’s allegations against Mr.

13   Griffith could not be substantiated by the HR investigator. ECF No. 63 at 21, ¶¶

14   123–124.

15         Finally, Plaintiff alleges it was outrageous to suggest Plaintiff transfer to

16   another location and then fail to reimburse her for travel expenses, and it was

17   outrageous that Defendant did not make a determination regarding the cash-paid

18   commission. ECF No. 71 at 20. Again, such conduct may have caused Plaintiff

19   annoyance, but it certainly is not sufficient to sustain a claim for IIED.

20   Additionally, Plaintiff’s IIED briefing asserts bare facts and conclusory statements


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 31
 1   that are unsupported by specific evidence in the record. Momox-Caselis v.

 2   Donohue, 987 F.3d 835, 841 (9th Cir. 2021) (“The nonmoving party must produce

 3   specific facts, by affidavit or other evidentiary materials, to show that there is

 4   a genuine issue for trial.”). Consequently, the Court finds Plaintiff has failed to

 5   establish any genuine issues of material fact and no reasonable jury could find the

 6   alleged conduct was sufficiently extreme and outrageous to trigger liability.

 7   Defendant is entitled to summary judgment on Plaintiff’s claim for IIED.

 8         G.     Claim Six—Loss of Consortium

 9         Defendant moves for summary judgment on Mr. Gardner’s loss of

10   consortium claim on the grounds that Plaintiff does not have a cognizable tort

11   claim. ECF No. 59 at 16. Plaintiff conceded at oral argument that if her age

12   discrimination and retaliation claims are dismissed, Mr. Gardner’s loss of

13   consortium claim will also fail.

14         “Damages for loss of consortium are proper when a spouse suffers loss of

15   love, society, care, services, and assistance due to a tort committed against the

16   impaired spouse.” Burchfiel v. Boeing Corp., 149 Wash. App. 468, 494 (2009).

17   However, “there can be no claim for loss of consortium if no legal wrong has been

18   committed against the impaired spouse.” Francom v. Costco Wholesale Corp., 98

19   Wash. App. 845, 870 (2000). Having dismissed all of Plaintiff’s claims, the Court

20   finds Defendant is entitled to summary judgment on Mr. Gardner’s loss of


        ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT ~ 32
 1   consortium claim.

 2   ACCORDINGLY, IT IS HEREBY ORDERED:

 3         1. Defendant’s Motion for Summary Judgment (ECF No. 59) is

 4            GRANTED.

 5         2. The parties’ remaining motions are DENIED as moot; the trial and all

 6            other hearings and deadlines are VACATED as moot.

 7         The District Court Executive is directed to enter this Order, enter Judgment

 8   for Defendant, furnish copies to counsel, and CLOSE the file.

 9         DATED July 12, 2021.

10

11                                 THOMAS O. RICE
                                United States District Judge
12

13

14

15

16

17

18

19

20


       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
       JUDGMENT ~ 33
